Exhibit 10.18(G)

Execution Version

AMENDMENT NO. 1 TO LICENSE AGREEMENT

This Amendment No. 1 to License Agreement (“Amendment”) is entered into and
effective as of October 10, 2010 (“Amendment Effective Date”) by and between
Yahoo! Inc., a Delaware corporation (“Yahoo!”), and Microsoft Corporation, a
Washington corporation (“Microsoft”).

A. Yahoo! and Microsoft have entered into that certain Search and Advertising
Services and Sales Agreement dated December 4, 2009 (the “Search Agreement”)
pursuant to which Microsoft is to provide to Yahoo! certain search services and
monetization services and that certain License Agreement dated December 4, 2009
(the “License Agreement” and, as amended by this Amendment, the “Amended License
Agreement”) pursuant to which the parties have granted and received certain
licenses (or options with respect to licenses).

B. The parties now wish to amend the License Agreement to provide for the
possibility of each party granting to the other party certain additional,
nonexclusive licenses of software, documentation, specifications and other
technology.

C. The parties also wish, pursuant to Section 11.2 of the Search Agreement, to
memorialize their respective rights and obligations with respect to certain
ancillary materials that may be exchanged in connection with the Search
Agreement.

THEREFORE, the parties hereby agree as follows:

Section 1

DEFINITIONS

The following capitalized terms shall have the following meanings. Capitalized
terms used and not otherwise defined in this Amendment have the meanings
ascribed to them in the License Agreement or, if not defined therein, in the
Search Agreement.

1.1 “Developing Party” means, with respect to any Scheduled Ancillary Materials
to be provided hereunder, the party that receives such Scheduled Ancillary
Materials from the other party.

1.2 “Identified Solely-Owned Software” means, with respect to any Scheduled
Ancillary Materials, the Solely-Owned Software of the Developing Party for which
such Scheduled Ancillary Materials are provided as set forth in the applicable
Supplemental Technology Schedule.

1.3 “Identified Solely-Owned Software as Modified” means any modified version of
the Identified Solely-Owned Software if and to the extent made pursuant to and
in accordance with the license and other terms of the Amended License Agreement
(including, e.g., any

 

  1   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

modifications made to such Identified Solely-Owned Software using the Scheduled
Ancillary Materials, and any portions of the Scheduled Ancillary Materials as
incorporated into such Identified Solely-Owned Software, if and to the extent
authorized by the Amended License Agreement).

1.4 “MS Licensed Supplemental Non-Patent IPR” means the copyrights and trade
secrets embodied in and specific to the MS Supplemental Technology to the extent
owned or otherwise licensable by Microsoft or its Subsidiaries.

1.5 “MS Supplemental Technology” means the software, documentation,
specifications and other technology listed in a Supplemental Technology Schedule
to the extent owned or licensable by Microsoft or its Subsidiaries. MS
Supplemental Technology also includes any Scheduled Ancillary Materials provided
by Microsoft to Yahoo!.

1.6 “MS Supplemental Technology License” has the meaning set forth in
Section 2.1(b).

1.7 “Providing Party” means, with respect to any Scheduled Ancillary Materials
to be provided hereunder, the party that provides such Scheduled Ancillary
Materials to the other party.

1.8 “Schedule Effective Date” means, with respect to each Supplemental
Technology Schedule, the effective date of such Supplemental Technology Schedule
as set forth therein or, if an effective date is not specified, then the date
upon which the Supplemental Technology Schedule is signed by the party to sign
last.

1.9 “Scheduled Ancillary Materials” means any Supplemental Technology that is
designated as Ancillary Materials in the applicable Supplemental Technology
Schedule.

1.10 “Supplemental Non-Patent IPR” means the MS Licensed Supplemental Non-Patent
IPR or the Yahoo! Licensed Supplemental Non-Patent IPR, as applicable.

1.11 “Supplemental Technology” means the MS Supplemental Technology or the
Yahoo! Supplemental Technology, as applicable.

1.12 “Supplemental Technology Licenses” means the MS Supplemental Technology
License and the Yahoo! Supplemental Technology License.

1.13 “Supplemental Technology Schedule” means a schedule that (i) is
substantially in the form of Exhibit A (or such other form as the parties
expressly agree in writing shall constitute a Supplemental Technology Schedule
for purposes of the Amended License Agreement), (ii) describes certain
Supplemental Technology to be provided under the Amended License Agreement and
the terms and conditions in addition to those set forth in the Amended License
Agreement, if any, under which such Supplemental Technology is provided, and
(iii) is agreed upon and executed by an authorized representative of each party.

 

  2   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

1.14 “Technology License-Related Terms” means the License-Related Terms set
forth in the License Agreement as and to the extent applicable to the
Technology.

1.15 “Unscheduled Ancillary Materials” means any Ancillary Materials that are
not Scheduled Ancillary Materials.

1.16 “Yahoo! Licensed Supplemental Non-Patent IPR” means the copyrights and
trade secrets embodied in and specific to the Yahoo! Supplemental Technology to
the extent owned or otherwise licensable by Yahoo! or its Subsidiaries.

1.17 “Yahoo! Supplemental Technology” means the software, documentation,
specifications and other technology listed in a Supplemental Technology Schedule
to the extent owned or licensable by Yahoo! or its Subsidiaries. Yahoo!
Supplemental Technology also includes any Scheduled Ancillary Materials provided
by Yahoo! to Microsoft.

1.18 “Yahoo! Supplemental Technology License” has the meaning set forth in
Section 2.1(a).

Section 2

SUPPLEMENTAL LICENSES

2.1 Supplemental Technology Licenses

(a) License to Microsoft. Subject to the Technology License-Related Terms, and
except as otherwise provided in the applicable Supplemental Technology Schedule,
Yahoo! hereby grants to Microsoft a non-exclusive license under the Yahoo!
Licensed Supplemental Non-Patent IPR to Exploit the Yahoo! Supplemental
Technology and derivative works thereof solely in connection with providing
services in the Field of Use and any Expanded Field of Use (the “Yahoo!
Supplemental Technology License”). The Yahoo! Supplemental Technology License
shall, except as otherwise provided in the applicable Supplemental Technology
Schedule, (1) be effective as to any Yahoo! Supplemental Technology on the later
of the Schedule Effective Date or the delivery of such Yahoo! Supplemental
Technology to Microsoft under the Amended License Agreement, (2) be [*]. The
Yahoo! Supplemental Technology License shall also be subject to other terms and
conditions, if any, set forth in the applicable Supplemental Technology
Schedule, including, without limitations, any limitations on Exploitation and
requirements for payment. The Yahoo! Supplemental Technology License shall not
apply to any Ancillary Materials provided by Yahoo! to Microsoft (which, if
Scheduled Ancillary Materials, shall instead be subject to Section 2.2).

(b) License to Yahoo!. Subject to the Technology License-Related Terms, and
except as otherwise provided in the applicable Supplemental Technology Schedule,
Microsoft hereby grants to Yahoo! a non-exclusive license under the MS Licensed
Supplemental Non-Patent IPR to Exploit the MS Supplemental Technology and
derivative works thereof solely in connection with (i) utilizing services
provided by Microsoft under the Search Agreement, (ii) providing services to
third parties in the Field of Use and Expanded Field of Use, and/or

 

  3   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

(iii) sales and marketing of advertising (the “MS Supplemental Technology
License”). The MS Supplemental Technology License shall, except as otherwise
provided in the applicable Supplemental Technology Schedule, (1) be effective as
to any MS Supplemental Technology on the later of the Schedule Effective Date or
the delivery of such MS Supplemental Technology to Yahoo! under the Amended
License Agreement, (2) be [*], and (3) [*]. The MS Supplemental Technology
License shall also be subject to other terms and conditions, if any, set forth
in the applicable Supplemental Technology Schedule, including, without
limitations, any limitations on Exploitation and requirements for payment. The
MS Supplemental Technology License shall not apply to any Ancillary Materials
provided by Microsoft to Yahoo! (which, if Scheduled Ancillary Materials, shall
instead be subject to Section 2.2).

2.2 Scheduled Ancillary Materials. This Section 2.2, rather than Section 2.1,
applies with respect to any Scheduled Ancillary Materials provided by the
Providing Party to the Developing Party. Subject to the Technology
License-Related Terms, the Providing Party hereby grants to the Developing Party
a nonexclusive license, under the Providing Party’s Supplemental Non-Patent IPR,
to use any Scheduled Ancillary Materials provided by the Providing Party to the
Developing Party (i) with the Identified Solely-Owned Software and/or (ii) to
modify the Identified Solely-Owned Software, in each case unless otherwise
provided in the applicable Supplemental Technology Schedule. Except as otherwise
set forth in the applicable Supplemental Technology Schedule, the license shall
be [*] and shall include the right to reproduce the Scheduled Ancillary
Materials as reasonably necessary for the uses permitted by this Section 2.2 and
the applicable Supplemental Technology Schedule. In addition, if and to the
extent set forth in the applicable Supplemental Technology Schedule, the license
shall include the right to modify the Scheduled Ancillary Materials and to
incorporate the Scheduled Ancillary Materials in the Identified Solely-Owned
Software. Except as otherwise set forth in the applicable Supplemental
Technology Attachment, such use, incorporation or modification as permitted by
this Section 2.2 [*]. For avoidance of doubt, except as otherwise set forth in
the applicable Supplemental Technology Schedule, the licenses granted in this
Amendment with respect to Scheduled Ancillary Materials do not permit the
Developing Party to (and the Developing Party shall not (and shall not authorize
any third party to), except as may be otherwise permitted under the Search
Agreement or the Amended License Agreement), use or otherwise Exploit the
Scheduled Ancillary Materials of the Providing Party on a standalone basis or
for modification of or incorporation into any software or other materials of the
Developing Party other than the Identified Solely-Owned Software. The licenses
granted to each Developing Party with respect to any Scheduled Ancillary
Materials pursuant to this Section 2.2 are referred to herein as, respectively,
the “Yahoo! Ancillary Materials License” (with respect to Scheduled Ancillary
Materials provided by Yahoo!) and the “MS Ancillary Materials License” (with
respect to Scheduled Ancillary Materials provided by MS).

2.3 License Terms. The Yahoo! Supplemental Technology License and Yahoo!
Ancillary Materials License on the one hand, and the MS Supplemental Technology
License and MS Ancillary Materials License on the other hand, are subject to the
same terms and conditions as, respectively, the Yahoo! Technology License and MS
Technology License as set forth in the License Agreement (to the same extent as
if the Supplemental Technology of each party constituted, as applicable, Yahoo!
Technology or MS Technology); and, without limitation of the generality of the
foregoing, (a) references in the License Agreement to the Yahoo! Technology

 

  4   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

and Yahoo! Technology License shall include and refer to the Yahoo! Supplemental
Technology and Yahoo! Supplemental Technology License (or, as applicable, the
Yahoo! Ancillary Materials License), respectively, and (b) references in the
License Agreement to the MS Technology and MS Technology License shall include
and refer to the MS Supplemental Technology and MS Supplemental Technology
License (or, as applicable the MS Ancillary Materials License), respectively;
except that [*].

2.4 Reservation of Rights; No Implied Licenses. Without limitation of the
generality of Section 2.3 above (or the reservations of rights and disclaimers
of implied licenses already set forth in the License Agreement), no patent
license or other patent rights (or authorization under any Patents) are granted
to Microsoft or Yahoo! under this Amendment. The Yahoo! Supplemental Technology
License and Yahoo! Ancillary Materials License, on the one hand, and the MS
Supplemental Technology License and MS Ancillary Materials License, on the other
hand, apply only to, respectively, the Yahoo! Licensed Supplemental Non-Patent
IPR and MS Licensed Supplemental Non-Patent IPR, and expressly exclude any
license or other rights under any Patents (whether by implication, estoppel or
otherwise). Subject only to the specific licenses granted in this Amendment and
the applicable provisions of Section 6 (Confidentiality) of the License
Agreement, Yahoo! expressly reserves all rights with respect to the Yahoo!
Supplemental Technology (including Scheduled Ancillary Materials provided by
Yahoo!) and any Unscheduled Ancillary Materials provided by Yahoo!, and
Microsoft expressly reserves all rights with respect to the MS Supplemental
Technology (including Scheduled Ancillary Materials provided by Microsoft) and
any Unscheduled Ancillary Materials provided by Microsoft, and no other licenses
shall be implied. The parties acknowledge and agree that they have negotiated
for the above exclusions, that the consideration and other terms and conditions
hereof are based in part on such exclusions, and that such exclusions do not
derogate from the licenses expressly granted hereunder, and the parties shall
not make any assertion to the contrary.

Section 3

GENERAL

3.1 Applicable License Terms. Notwithstanding anything to the contrary in the
License Agreement or this Amendment, if the applicable Supplemental Technology
Schedule (or another writing entered into by the parties after the Amendment
Effective Date in which the parties agree that software, documentation,
specifications or other technology owned or licensable by Yahoo! or Microsoft
will be included in the licenses granted under this Amendment) does not specify
expressly that the applicable software, documentation, specifications or other
technology is to be licensed on an exclusive basis, then such software,
documentation, specifications or other technology will be deemed to be licensed
on a non-exclusive basis. This Section 3.1 will apply regardless of whether the
applicable Supplemental Technology Schedule or other writing identifies such
software, documentation, specifications or other technology as “Technology,”
“Supplemental Technology,” “Ancillary Materials,” or by some other name.
However, nothing in this Section 3.1 will be interpreted or construed to amend
Exhibit A of the License Agreement, to remove any software, documentation,
specifications or other technology listed in Exhibit A of the License Agreement
from the Yahoo! Technology that is licensed exclusively to Microsoft under
Section 2.1(b) of the License

 

  5   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

Agreement or to amend or supersede any other express written agreement between
the parties that specifies certain software, documentation, specifications or
other technology as software, documentation, specifications or other technology
that Yahoo! licenses or will license exclusively to Microsoft in accordance with
Section 2.1(b) of the License Agreement or the terms of such other agreement.

3.2 No Other Amendments; Entire Agreement. Except as expressly provided in this
Amendment, the License Agreement remains in full force and effect. This
Amendment together with the License Agreement, the Search Agreement and the
Letter Agreement (to the extent specified in the License Agreement and the
Search Agreement) constitutes the entire agreement with respect to the subject
matter hereof. In the event of any conflict between this Amendment and the
License Agreement, the Search Agreement or the Letter Agreement (or any
ambiguity resulting from the relationship between such agreements), this
Amendment shall prevail (and shall resolve any such ambiguity). The parties
agree that this Amendment satisfies the requirement that the parties enter into
an addendum with respect to Ancillary Materials as set forth in Section 11.2 of
the Search Agreement.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Amendment as of the date first above written.

 

YAHOO! INC.     MICROSOFT CORPORATION By:   

/s/ Mike Gupta

    By:  

/s/ Greg Nelson

   Signature       Signature Name:   

Mike Gupta

    Name:  

Greg Nelson

   Print or Type       Print or Type Title:   

SVP Finance

    Title:  

General Manager Search Alliance

 

  6   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

Exhibit A

Supplemental Technology Schedule

 

Provider of Supplemental    ¨    Microsoft Technology    ¨    Yahoo Description
of Technology       For Supplemental Technology    ¨    Option 1:   [*].
provided to Microsoft       (other than “Ancillary Materials”)          ¨   

Option 2:   [*]:

 

                                                                          

      (leave blank if Option 2 not checked).    NOTE:   Check either Option 1 or
Option 2 (not both). For Supplemental Technology    ¨    Option 1:   [*].
provided to Yahoo!       (other than “Ancillary Materials”)    ¨    Option 2:
Use limited only to the following:                                    
                                          (leave blank if Option 2 not checked).
   NOTE: Check either Option 1 or Option 2 (not both). License Term    ¨   
Perpetual    ¨    Limited Duration of                                     
Additional Fee    ¨    No Additional Fee (if any)    ¨    $                    
Is the Supplemental Technology    ¨    Yes “Ancillary Materials”?    ¨    No If
the Supplemental Technology is    ¨    N/A (Supplemental Technology is not
Ancillary Ancillary Materials, what is the       Materials) associated
“Identified Solely-Owned Software”?    ¨                                
                                                 ] If the Supplemental
Technology is    ¨    Modification allowed Ancillary Materials, may the    ¨   
Modification not allowed receiving party modify and/or    ¨    Reproduction
allowed reproduce the Ancillary Materials and/or incorporate the Ancillary    ¨
   Reproduction not allowed

 

  7   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

Materials into its own Solely    ¨    Incorporation allowed Owned Software (in
each case,    ¨    Incorporation not allowed subject to Sec. 2.2)?      
Additional Conditions or License       Restrictions (scope, field of use,
geographical, etc.) (if any).       Leave blank if none.       Providing party’s
support or update obligations (if any).       Leave blank if none.      
Microsoft Contact       Yahoo! Contact      

This Schedule is agreed upon and executed by the parties’ duly authorized
representatives as of             , 20     (“Schedule Effective Date”).

 

YAHOO! INC.     MICROSOFT CORPORATION By:  

 

    By:  

 

  Signature       Signature Name:  

 

    Name:  

 

  Print or Type       Print or Type Title:  

 

    Title:  

 

Date Signed:  

 

    Date Signed:  

 

 

  8   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.



--------------------------------------------------------------------------------

Execution Version

 

YAHOO! [*] CONSENT

TO

ADDENDUM TO LICENSE AGREEMENT

Yahoo! [*], a company registered in [*] (“[*]”) and a Subsidiary of Yahoo! Inc.
(“Yahoo!”), acknowledges that Yahoo! has entered into a Nonexclusive License and
Ancillary Materials Amendment dated as of October 10, 2010 between Yahoo and
Microsoft Corporation (“Amendment”). To the extent that [*], holds any rights
with respect to the Yahoo! Supplemental Technology (as defined in the Amendment)
(or any intellectual property therein), [*] hereby consents to [*].

 

YAHOO! [*] By:  

/s/ Jean-Christophe Conti

  Signature Name:  

Jean-Christophe Conti

  Print or Type Title:  

 

 

  9   CONFIDENTIAL

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.